DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,704,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Gregory Nelson on 03/02/2022.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended): A method of sampling a surface of a sample for analysis, comprising: positioning an open end of a capture probe opposite the sample and in alignment with a device configured for directing sample into the capture probe; supplying capture liquid to the open end of the capture probe and removing the supplied capture liquid from the open end through a liquid exhaust conduit; imparting radiating energy through the sample using the device configured for directing sample to eject sample material from the surface of the sample towards the open end of the capture probe; capturing the ejected sample material with the capture liquid flowing through the liquid exhaust conduit at the open end of the capture probe; removing the capture liquid and the captured sample material from the open end of the capture probe; and, directing the capture liquid and the sample material towards an inlet of a chemical analysis device, and wherein the supplying capture liquid to the open end of the capture probe is at a first volumetric flow rate and the removing the supplied capture liquid from the open end is at a second volumetric flow rate, wherein the first and second volumetric flow rates are such that a gas flow containing sample flowing into and through the liquid exhaust conduit creates a gas/liquid interface in the liquid exhaust conduit.

Claim 9 (Currently amended): The method of claim 1, wherein the positioning the open end of [[a]] the capture probe opposite the sample further comprises locating an open end of the liquid exhaust conduit to a position opposite the device configured for directing sample and aligned with a location of sample ejection from the sample such that sample material ejected from the sample is directed into the capture liquid at the open end of the liquid exhaust conduit.

Claim 11 (Currently amended): A system for sampling a surface of a sample for analysis, comprising: a capture probe including a liquid supply conduit configured for supplying a capture liquid to an open end of the capture probe at a first volumetric flow rate and a liquid exhaust conduit configured for removing the capture liquid from the open end of the capture probe at a second volumetric flow rate and directing the removed capture liquid and any captured sample material to a chemical analysis device; a device configured for directing sample operative to direct radiating energy through the sample to impart energy to the sample and to eject the sample material from the surface of the Page 5130568578.1Application No. 16/921,733In Response to the Office Action of September 17, 2021sample towards the open end of the capture probe; wherein the open end of the capture probe is positioned opposite the surface of the sample and in alignment with the device configured for directing sample into the open end of the capture probe such that when the device configured for directing sample is energized, radiating energy is directed through the sample to impart energy to the sample and to eject sample material from the surface of the sample towards the open end of the capture probe for capture in capture liquid within the liquid exhaust conduit and wherein the first and second 


Claim 20 (Currently amended):  The system of claim 11, further comprising: a processer operative to control flow rates of the capture liquid to the open end of the capture probe, removal of the capture liquid from the open end of the capture probe, and/or operation of the device configured for ejecting sample.

Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Van Berkel et al. (US 20120079894; “Van Berkel”) teaches a method of sampling ([0058]) a surface (surface of specimen S; See Figures 2 and 6) of a sample (specimen S; Figures 2 and 6) for analysis (Abstract and [0003]), comprising: positioning (open end 78 is positioned opposite the specimen S; See Figures 1-2 and 6) an open end (78; Figure 2) of a capture probe (16; Figures 1-2) opposite the sample (Sample S; Figure 1 and 2; [0055]) and in alignment with a device (20 and 30; Figures 1-2) configured for directing sample (28; Figures 1-2 and 6) into the capture probe (the device 20 and 30 is used to produce a desorbed analyte 28, i.e. sample; where the analyte 28 is directed to the open end 78 of the capture probe 16; See Figures 1-2 and 
In claim 1, the specific limitations of "wherein the first and second volumetric flow rates are such that a gas flow containing sample flowing into and through the liquid exhaust conduit creates a gas/liquid interface in the liquid exhaust conduit" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-7 and 9-10 are also allowed for depending on claim 1.


Regarding claim 11, Van Berkel teaches a system (10; Figures 1-2) for sampling ([0058]) a surface (surface of specimen S; See Figures 2 and 6) of a sample (specimen S; Figures 2 and 6) for analysis (Abstract and [0003]), comprising: a capture probe (16; Figures 1-2) including a liquid supply conduit (conduit through where solvent 18 flows within tube 68; See Figure 2; [0063]) configured for supplying a capture liquid (18; Figures 1-2; ) to an open end (78; Figure 2) of the capture probe (16) at a first 
In claim 11, the specific limitations of "wherein the first and second volumetric flowrates are such that a gas flow containing the sample flowing into and through the liquid exhaust conduit creates a gas/liquid interface in the liquid exhaust conduit" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-21 are also allowed for depending on claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856